IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


APARTMENT ASSOCIATION OF                     :   No. 107 WAL 2019
METROPOLITAN PITTSBURGH, INC.,               :
                                             :
                    Respondent               :   Petition for Allowance of Appeal from
                                             :   the Published Opinion and Order of
                                             :   the Commonwealth Court at No. 528
              v.                             :   CD 2018, at 205 A.3d 418 (Pa.
                                             :   Cmwlth. 2019) entered on March 12,
                                             :   2019, affirming the Order of the
THE CITY OF PITTSBURGH,                      :   Allegheny County Court of Common
                                             :   Pleas at No. GD-16-000596 entered
                    Petitioner               :   on March 14, 2018


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED, the Order of the Commonwealth Court is VACATED, and the matter is

REMANDED for reconsideration in light of this Court’s decision in Pennsylvania

Restaurant and Lodging Ass’n v. City of Pittsburgh, ___ A.3d ___, 2019 WL 3216519 (Pa.

2019). The Commonwealth Court is directed to include in its review the sections of the

Second Class City Code and the Pennsylvania Human Relations Act cited by the City.

      It is further ordered that the Request to Participate as amici curiae is DENIED as

MOOT.